This action was brought originally in ejectment against the contractor and subcontractor engaged in building the new Albany-Rensselaer bridge to remove sheds and structures built upon land claimed by plaintiff. The defendants answered that the land which they occupied belonged to the State of New York, having been formerly under the waters of the Hudson river. The State was then made a party and the action continued to determine the ownership of the land. The judgment gave to the plaintiff land 325 feet in width westerly of and adjacent to Broadway in the city of Rensselaer. The findings in support of the judgment are sustained by the evidence of a man who lived in the vicinity in 1863 and by the location of a tree said to be at least two centuries old. This common-law proof is not overcome by inferences to be drawn from an ancient map. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.